Citation Nr: 0208204	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  96-23 631	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral macular 
degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from July 15, 1966, to 
August 15, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1995 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an application to reopen a claim of 
service connection for bilateral macular degeneration.  In 
July 1997, the Board remanded the veteran's appeal for 
further evidentiary development.  In October 1997, the 
veteran's claims file was transferred from Illinois to 
Missouri after the veteran notified the RO that he had moved.

While the case was in a post-remand status, the RO appears to 
have reopened the claim of entitlement to service connection 
for bilateral macular degeneration, and denied that claim on 
merits in a February 2002 Supplemental Statement of the Case.  
However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection for bilateral macular 
degeneration.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, the Board construes the 
issue as listed on the cover page.

The issue of entitlement to a permanent and total rating for 
nonservice-connected pension purposes will be addressed as 
part of this REMAND.


REMAND

A review of the record on appeal shows that the veteran, in a 
VA Form 9 received by the RO in August 2001, requested a 
hearing before a member of the Board at the local VA Office.  
However, the record does not show that such a hearing was 
ever scheduled or held.  Moreover, a review of the record 
does not reveal that the veteran withdrew his hearing 
request.  Accordingly, a remand to schedule the requested 
hearing is required.  See 38 C.F.R. § 20.703 (2001).

The Board also note that the veteran, in August 2001, filed a 
notice of disagreement (NOD) with the RO's March 2001 
decision that denied his claim seeking entitlement to a 
permanent and total rating for nonservice-connected pension 
purposes.  However, a Statement of the Case was not 
thereafter issued by the RO.  Since the United States Court 
of Appeals for Veterans Claims (Court) has indicated that 
referral to the RO of an issue with which the veteran 
disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this issue is also remanded.

By remanding the issue of entitlement to a permanent and 
total rating for nonservice-connected pension purposes, this 
action must not be read as an acceptance of jurisdiction over 
the same by the Board.  The Board may only exercise 
jurisdiction over an issue after an veteran has filed both a 
timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1994).  The RO should return this issue to the Board only if 
the veteran perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

1.  The RO should schedule a hearing for 
the veteran before a member of the Board 
of Veterans' Appeals at the local VA 
Regional Office.

2.  The RO should issue a Statement of 
the Case pertaining to the issue of 
entitlement to a permanent and total 
rating for nonservice-connected pension 
purposes. If, and only if, the veteran 
files a timely substantive appeal should 
this issue be returned for review by the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The purpose of this remand is to comply with governing 
adjudicative procedures. 
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


